Citation Nr: 1419247	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  07-17 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Decision Review Officer (DRO) hearing in the June 2007 statement accepted in lieu of a substantive appeal.  An October 2013 report of contact noted that the Veteran had been scheduled for a DRO hearing in 2007 and canceled it in lieu of a VA examination and the Veteran clarified that he wanted a Board hearing via videoconference.  Letters to the Veteran dated February 21, 2014 and March 3, 2014 revealed that he was scheduled for a videoconference hearing on March 21, 2014.  The Veteran failed to appear at the hearing.  He did not request to reschedule the hearing or provide good cause for missing the hearing.  Therefore, the request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran's left ear hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.

3.  Right ear hearing loss did not manifest in service or to a compensable degree within one year of service separation; symptoms relating to right ear hearing loss were not chronic in service and have not been continuous since service separation.

4.  Right ear hearing loss is not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide in obtaining this evidence.  Subsequent March 2006 and August 2009 notice letter included provisions for disability ratings and for the effective date of the claim. 

VA has also made reasonable efforts to obtain relevant records and evidence, to include service treatment records, post-service VA treatment records and the Veteran's statements.  The Veteran was also afforded a VA audiological examination in May 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate, as the opinion is predicated on a full reading of the evidence of record. For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss (other organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).   The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

The Veteran contends that he was exposed to loud noises during service.  In an April 2006 statement, the Veteran reported that his military occupation specialty was changed from combat medic to tanker and loader.  The Veteran provided photographs of himself working around tanks.  He also stated that his hearing loss was due to exposure to machine guns, helicopters, explosions, and firing range training.  Based on the Veteran's credible reports of exposure to acoustic trauma in service, which the Board finds to be consistent with his service duties, the Board finds that the Veteran was exposed to acoustic trauma in service.

That notwithstanding, the Veteran's left ear hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court has held that a Veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

In a May 2007 VA audiological examination, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 15, 15, 35, and 35 respectively, with an average puretone threshold of 25 decibels.  Speech discrimination in the left ear was 96 percent.  

As the left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies was not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent, the criteria for left ear hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.  The remaining evidence of record does not contain audiometric testing or evidence of left ear hearing impairment which meets the criteria for hearing loss disability for VA compensation purposes.

Because the evidence does not show that the Veteran's left ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's left ear hearing impairment has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225 (1992); see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

Unlike with the Veteran's left ear, the Board finds that the Veteran has right ear hearing impairment that meets the criteria for hearing loss disability for VA compensation purposes.  In the May 2007 VA audiological examination, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 15, 10, 35, and 45 respectively, with an average puretone threshold of 26 decibels.  Speech discrimination in the left ear was 98 percent.  As the right ear auditory threshold in the 4000 Hertz frequency was greater than 40 decibels, the criteria for right ear hearing loss "disability" has been met as required by 38 C.F.R. § 3.385.

As discussed in detail in the previous section, the Board finds that the Veteran was exposed to loud noise during service.

Next, the Board finds that right ear hearing loss was not diagnosed either during service or within a year of service.  In this regard, service treatment records are absent for complaints, diagnosis, or treatment for hearing loss.  Further, the January 1969 service separation examination revealed normal hearing bilaterally for the 500 Hz to 4000 Hz frequencies.  Specifically, audiometric testing in the right ear showed puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hz to be 5, 5, 0, and 5, respectively.  The Veteran also specifically denied any hearing loss on a medical history survey completed in conjunction with his separation physical.

Following service, the first suggestion of hearing loss was in 2004, when the Veteran filed his claim for VA compensation benefits, approximately 35 years after service separation.  For these reasons, the Board finds that right ear hearing loss did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss are not applicable in this case.

The evidence also fails to show that symptoms of the Veteran's right ear hearing loss were chronic in service and continuous since service separation.  Here, the only evidence suggesting chronicity are the Veteran's February 2005, April 2006, and May 2007 statements where he contends that experienced hearing loss in service.  To this end, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

That notwithstanding, although the Veteran now maintains, pursuant to his claim for VA compensation benefits, that his hearing loss was incurred in service, the Board finds that service treatment records weigh against this assertion.  As noted, in his separation physical, the Veteran specifically denied having ever experienced any hearing loss.  This statement was made contemporaneously with service, and has greater probative value than a statements rendered years later in support of a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a Veteran); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).

It is also noted that the Veteran did not simply deny all medical conditions on this separation examination, but it is clear that he reviewed the document noting other disorders.  This suggests that he actually did not perceive hearing loss at that time as he has later contends.  Additionally, audiometric testing conducted at the separation physical confirmed that he did not have hearing loss in either ear at that time.  This also serves to disprove his contention that he had continuously experienced hearing loss since service.

For these reasons, the Board finds that symptoms relating to right ear hearing loss were not chronic in service and have not been continuous since service separation.  
While presumptive service connection is not warranted, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 

Here, the Board finds that the weight of the evidence demonstrates the Veteran's currently diagnosed right ear hearing loss is not etiologically related to service, specifically the in-service noise exposure.  As noted above, the Veteran was afforded a VA audiological examination in May 2007.  The examiner indicated that the claims file and service treatment records were reviewed.  Additionally, the examiner interviewed the Veteran and recognized that he had in-service noise exposure (tanks, machine guns, explosions, rifle range) and no post-service noise exposure.  After conducting audiological testing, the examiner diagnosed sensorineural right ear hearing loss.  The examiner opined that the Veteran's right ear hearing loss was not caused by high-intensity noise exposure in service.  In support of this opinion, the VA examiner reasoned that the Veteran's hearing was normal at service separation in 1969.  The examiner noted medical literature which explained that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  

The additional medical evidence of record, to include VA treatment records, does not discuss the etiology of the Veteran's right ear hearing loss.

For these reasons, the Board finds that currently diagnosed right ear hearing loss is not related to service.  In making this determination, the Board has considered the Veteran's statements asserting a nexus between his hearing loss and service.  A lay person is competent to report what comes to him through his senses, but generally lacks the medical training and expertise to provide a complex medical opinion.  See Layno, 6 Vet. App. 465, Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As such, a lay person is competent to report symptoms such as diminished hearing acuity; however, determining the etiology of hearing loss is a medically complex question, which the Veteran lacks the medical qualifications and expertise to address.

In this case, the Veteran did report that his hearing loss began in service; however, these statements are undermined by the service treatment records.  As noted above, he specifically denied hearing loss at separation, refuting his allegation rendered approximately three decades later that hearing loss had been present ever since service.  

Further, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his hearing disorder.  For this reason, a medical opinion of record was obtained.  The examiner specifically opined that right ear hearing loss was not related to service.  The Board finds the May 2007 VA medical opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, and clinical findings, to be the most probative evidence of record.  Additionally, this opinion has not been questioned or undermined by any additional medical evidence.

For the reasons stated above, the most competent and probative evidence addressing whether right ear hearing loss is etiologically related to service, is the May 2007 VA opinion.  Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the appeals are denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


